                Case 18-12773-BLS        Doc 13   Filed 12/14/18   Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                            Chapter 11

 interTouch Holdings LLC,                          Case No. 18-12772 (BLS)

                     Debtor.


 In re:                                            Chapter 11

 interTouch Topco LLC,                             Case No. 18-12773 (BLS)

                     Debtor.                       Joint Administration Requested


           NOTICE OF HEARING ON DECEMBRER 20, 2018 AT 9:30 A.M. (ET)

          PLEASE TAKE NOTICE THAT, at the direction of the Court, a hearing will be held in

the above-captioned cases on December 20, 2018 at 9:30 a.m. (ET) (the “Hearing”) at 824 N.

Market Street, 6th Floor, Courtroom #1, Wilmington, Delaware 19801. The Honorable Brendan

Shannon will preside over the Hearing.

          PLEASE TAKE FURTHER NOTICE THAT parties wishing to participate in the Hearing

telephonically should contact CourtCall at 866-582-6878 to arrange an appearance.

Dated: December 14, 2018
       Wilmington, Delaware                        KLEIN LLC

                                                   /s/ Julia B. Klein
                                                   Julia B. Klein (Bar No. 5198)
                                                   919 North Market Street
                                                   Suite 600
                                                   Wilmington, Delaware 19801
                                                   Phone: (302) 438-0456
                                                   Fax: (302) 300-1733

                                                   Proposed Counsel for the Debtors
                                                   and Debtors-in-Possession
